 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               No. 2:11-cr-00234-TLN
12                Plaintiff,
13        v.                                 RELATED CASE ORDER
14   STEVEN ZINNEL,
15                Defendant.
16                                           No. 2:21-mc-00098-TLN-AC
     UNITED STATES OF AMERICA,
17
                  Plaintiff,
18
          v.
19
     STEVEN ZINNEL,
20
                  Defendant
21
     TD AMERITRADE CLEARING, INC.,
22
                  Garnishee
23

24

25

26
27

28
                                             1
 1                                                       No. 2:21-mc-00143-TLN-CKD
      UNITED STATES OF AMERICA,
 2
                           Plaintiff,
 3
              v.
 4
      STEVEN ZINNEL,
 5
                           Defendant
 6
      DAVID ZINNEL, SUCCESSOR
 7    TRUSTEE OF THE CASTANA TRUST,
      DATED MARCH 4, 2009,
 8
                           Garnishee
 9

10
            The Court has reviewed the Government’s Notice of Related Cases, filed June 10, 2021.
11
     Examination of the above-captioned actions reveals that they are related within the meaning of
12
     Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, actions are related when they involve
13
     the same parties and are based on a same or similar claim; when they involve the same
14
     transaction, property, or event; or when they “involve similar questions of fact and the same
15
     question of law and their assignment to the same Judge . . . is likely to effect a substantial savings
16
     of judicial effort.” L.R. 123(a). Further,
17

18          [i]f the Judge to whom the action with the lower or lowest number has been assigned
            determines that assignment of the actions to a single Judge is likely to effect a
19          savings of judicial effort or other economies, that Judge is authorized to enter an
            order reassigning all higher numbered related actions to himself or herself.
20
21          L.R. 123(c).

22          Here, an Application for a Writ of Continuing Garnishment is being filed in case number

23   2:21-mc-00143-TLN-CKD to enforce the criminal restitution order imposed against Steven

24   Zinnel in case number 2:11-cr-00234-TLN. A similar civil action has been brought to enforce the

25   unpaid restitution order against Zinnel in case number 2:21-mc-00098-TLN-AC. The foregoing

26   actions involve the same parties, similar underlying alleged facts, and the same questions of law.

27   As such, assignment to the same judge would “effect a substantial savings of judicial effort.”

28   L.R. 123(a), see also L.R. 123(c).
                                                        2
 1          Relating the cases under Local Rule 123, however, merely has the result that both actions

 2   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

 3   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

 4   first filed action was assigned. Should either party wish to consolidate the actions, the

 5   appropriate motion or stipulation must be filed.

 6          IT IS THEREFORE ORDERED that the action denominated No. 2:21-mc-00143-TLN-

 7   CKD be reassigned to District Judge Troy L. Nunley and Magistrate Judge Allison Claire, and the

 8   caption shall read No. 2:21-mc-00143-TLN-AC. Any dates currently set in No. 2:21-mc-00143-

 9   TLN-CKD are hereby VACATED.

10   DATED: June 22, 2021

11

12
                                                              Troy L. Nunley
13
                                                              United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
